DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/464,891.  Responsive to the preliminary amendment filed 5/29/2019, claims 1-10 are currently pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2017/081012, filed on 11/30/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2019 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2, “the engine” should be changed to - -an engine- - for claim consistency.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  line 4, “the front of the crankshaft” should be changed to - -a front of the crankshaft- - for claim consistency.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  line 5, “the front of a driven shaft” should be changed to - -a front of the driven shaft- - for claim consistency (see Claim 1, line 2, “a driven shaft”).  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  line 5, “a rear wheel” should be changed to - -the rear wheel- - for claim consistency.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  line 6, “a cam spindle” should be changed to - -the one of the cam spindles- - for claim consistency (see Claim 2, line 3).  Appropriate correction is required.



Claim 4 is objected to because of the following informalities:  line 2, “and actuation end” should be changed to - -and the actuation end- - for claim consistency (see Claim 1, line 8).  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  line 2, “the distal end” should be changed to - -a distal end- - for claim consistency.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  lines 2-3, “to rear driving wheel” should be changed to - -to the rear driving wheel- - for claim consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 2 recites the limitation "each speed" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed in a manner similar to - -each of a plurality of speeds- -.

Claim 3, line 2 states, “a cam” which appears to be a double inclusion of limitations appearing in claim 1, line 6.  It is unclear whether Claim 3, line 2 should be changed to - -the cam- -.

Claim 3, line 2 states, “an actuation spindle” which appears to be a double inclusion of limitations appearing in claim 1, line 7.  It is unclear whether Claim 3, line 2 should be changed to - -the respective cam spindle- -.

Claim 5 recites the limitation "said first and second actuation pulleys" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether Claim 5 should be amended to depend from Claim 2, which provides support for these limitations in lines 6-7.

Claim 5, line 2 states, “the cam spindle” which is unclear.  Specifically, as two spindles have been previously recited in Claim 1, line 7 it is unclear which spindle(s) is/are being referred to in Claim 5, line 2.



Claim 6 recites the limitation "said actuation belt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether Claim 6 should be amended to depend from Claim 2, which provides support for “a belt” in line 8.  If so, Claim 6, line 2 should be amended to - -said belt- - in addition to changing the dependency to Claim 2.

Claim 7 recites the limitation "the control wheel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether Claim 7 should be amended to depend from Claim 2, which provides support for these limitations in line 3.

Claim 8 recites the limitation "the control wheel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether Claim 7 should be amended to depend from Claim 2, which provides support for these limitations in line 3.

Claim 9 recites the limitation "the electric motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether Claim 9 should be amended to depend from Claim 2, which provides support for these limitations in line 4.

Allowable Subject Matter
Claims 1, 4 and 10 are allowed.
s 2, 3 and 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a synchronized transmission used in a motorcycle including a first axial actuation synchronizer placed at a front of the crankshaft and a second axial actuation synchronizer arranged at a front of the driven shaft kinematically connected to a rear wheel, each synchronizer comprising a respective rotating cam actuator having a cam, in combination with the other elements required by independent claim 1.
GB 2526902, being the closest prior art, discloses a transmission system (see Fig. 1) that includes synchronizers (59, 49) with cam actuators (10, 11; 21, 22).  However, the reference fails to disclose the above mentioned limitations that deal with the specific placement of the synchronizers relative to the crankshaft and driven shaft. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OKADA et al. (US 2018/009575 A1) discloses a motorcycle transmission system (see ABSTRACT).
TSUKADA et al. (US 2016/0290441 A1) discloses a synchronizer based transmission system (see ABSTRACT).
RUEBSAM et al. (US 2015/0176660 A1) discloses a transmission clutch system (see ABSTRACT).
KOJIMA et al. (US 2014/0090498 A1) discloses a motorcycle gearbox (see ABSTRACT).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659